DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior arts of record fail to teach either singly or in combination a surface-illuminated photodetector comprising: an n-type silicon layer and a p-type silicon layer that are arranged at a periphery of the germanium layer, wherein one of the n-type silicon layer and the p-type silicon layer partially overlap a top surface of the germanium layer; and metal contacts that contact portions of the n-type silicon layer and the p-type silicon layer that are not overlapping with the top surface.
Regarding claim 31, the prior arts of record fail to teach either singly or in combination a method comprising: wherein an n-type silicon layer and a p-type silicon layer of the photodetector are arranged at a periphery of the germanium layer, wherein one of the n-type silicon layer and the p-type silicon layer partially overlap the top surface, wherein metal contacts of the photodetector contact portion of the n-type silicon layer and the p-type silicon layer that are not overlapping with the top surface; and generating an electrical signal from the optical signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878